DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not solely rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 4, 6-8, 11, 13, 15, 16, 18, 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Park et al. (US 2012/0292745).

    PNG
    media_image1.png
    271
    746
    media_image1.png
    Greyscale
Regarding claim 1, Park discloses:
An integrated circuit assembly, comprising: 
a substrate (142); 
a first integrated circuit device (124, ¶0043) having a first surface and an opposing second surface, wherein the first surface of the first integrated circuit device is electrically attached to the substrate (142); 
a second integrated circuit device (164, ¶0058) having a first surface and an opposing second surface, wherein the first surface of the second integrated circuit device is electrically attached (174, ¶0058) to the second surface of the first integrated circuit device (124) and, wherein the first surface of the second integrated circuit device is electrically attached (162, ¶0059) to the substrate; and 
a heat dissipation device comprising: 
at least one first thermally conductive structure (non-conductive epoxy TIM 192, ¶0064) in thermal contact with the second integrated circuit device; and 
a second thermally conductive structure (Cu layer 194, ¶0064) disposed over the at least one first thermally conductive structure, wherein the at least one first thermally conductive structure (192) has a lower electrical conductivity than an electrical conductivity of the second thermally conductive structure (194).  
Regarding claim 4, Park further discloses:
a liner layer (148, ¶0051) extending between the substrate (142) and the second thermally conductive structure (194) .   
Regarding claim 6, Park further discloses:
wherein the at least one of the first integrated circuit device (124) is embedded in a mold material (180, ¶0060).
Regarding claim 7, the prior art does not disclose:
liner layer extending between the mold material and the second thermally conductive structure.  
Regarding claim 8,  Park discloses:
A method of forming an integrated circuit assembly, comprising: 
forming a substrate (142); 
forming a first integrated circuit device (124) having a first surface and an opposing second surface; 
electrically attaching (138) the first surface of the first integrated circuit device to the substrate (142); 
forming a second integrated circuit device (164) having a first surface and an opposing second surface; Application. No. 16/040,7483 Examiner: HARRISTON 
Docket No. AA9170-USArt Unit: 2899electrically attaching (174) the first surface of the second integrated circuit device to the second surface of the first integrated circuit device;
electrically attaching (162) the first surface of the second integrated circuit device to the substrate; and 
 forming a heat dissipation device comprising: 
forming at least one first thermally conductive structure (192) in contact with the second integrated circuit device; and 
forming a second thermally conductive structure (194) over the at least one first thermally conductive structure, wherein the at least one first thermally conductive structure has a lower electrical conductivity than an electrical conductivity of the second thermally conductive structure (¶0064).  
Regarding claim 11, Park further discloses:
forming a liner layer (148) extending between the substrate (142) and the second thermally conductive structure.  
Regarding claim 13, Park further discloses:
embedding the at least one of the first integrated circuit device (124) in a mold material (180, ¶0060).
Regarding claim 15, Park discloses:
An electronic system, comprising: 
a housing (190); 
a substrate (142)in the housing; 
a first integrated circuit device (124) having a first surface and an opposing second surface, wherein the first surface of the first integrated circuit device is electrically attached (138) to the substrate (142); 
a second integrated circuit device (164) having a first surface and an opposing second surface, wherein the first surface of the second integrated circuit device is electrically attached (174) to the second surface of the first integrated circuit device, and wherein the first surface of the second integrated circuit device is electrically attached (162) to the substrate; and 
a heat dissipation device comprising: at least one first thermally conductive structure (192) in thermal contact with the second integrated circuit device; and Application. No. 16/040,7485 Examiner: HARRISTON 
Docket No. AA9170-USArt Unit: 2899a second thermally conductive structure (194) disposed over the at least one first thermally conductive structure, wherein the at least one first thermally conductive structure has a lower electrical conductivity than an electrical conductivity of the second thermally conductive structure (¶0060).
Regarding claim 16, the prior art does not disclose “wherein the substrate further includes a recess and wherein at least a portion of the first integrated circuit device resides within the recess” in combination with the remaining claimed features.
Regarding claim 18, Park further discloses:
e electronic system of claim 15, further comprising a liner layer extending (148) between the substrate (142) and the second thermally conductive structure (194). 
Regarding claim 20, Park further discloses:
wherein the first integrated circuit device is embedded in a mold material (180, ¶0060).
Allowable Subject Matter
Claims 2, 5, 9, 12, 14 and19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art does not disclose “wherein the substrate further includes a recess and wherein at least a portion of the first integrated circuit device resides within the recess” in combination with the remaining claimed features.
Regarding claim 5, the prior art does not disclose “a liner layer extending between the first thermally conductive structure and the second thermally conductive structure” in combination with the remaining claimed features.
Regarding claim 9, the prior art does not disclose “forming a recess in the substrate and wherein electrically attaching the first surface of the first integrated circuit device to the substrate comprises electrically attaching the first surface of the first integrated circuit device to the substrate within the recess” in combination with the remaining claimed features.  
Regarding claim 12, the prior art does not disclose “forming a liner layer extending between the first thermally conductive structure and the second thermally conductive structure” in combination with the remaining claimed features.  
Regarding claim 14, the prior art does not disclose “forming a liner layer extending between the mold material and the second thermally conductive structure” in combination with the remaining claimed features.
Regarding claim 19, the prior art does not disclose “a liner layer extending between the first thermally conductive structure and the second thermally conductive structure” in combination with the remaining claimed features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899